UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EFRAIN LOPEZ-PEREZ, a/k/a Hector Terronez-Gomez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00363-D-1)


Submitted:   January 28, 2014             Decided:   February 21, 2014


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Efrain    Lopez-Perez ∗       appeals     the     thirty-seven-month

sentence imposed by the district court.                    Lopez-Perez pled guilty

to illegal re-entry after removal as an aggravated felon, in

violation of 18 U.S.C. § 1326(a), (b)(2) (2012).                              On appeal,

Lopez-Perez            argues     that       his     sentence      is       substantively

unreasonable.          We affirm.

                 We review a sentence for reasonableness, applying an

abuse of discretion standard.                  Gall v. United States, 552 U.S.
38, 51 (2007).            If there is no significant procedural error, we

examine          the    substantive      reasonableness          of     the        sentence,

“tak[ing] into account the totality of the circumstances.”                                 Id.

If the sentence is within or below the Guidelines range, we

presume       on   appeal       that   the    sentence    is    reasonable.          United

States v. Yooho Weon, 772 F.3d 583, 590 (4th Cir. 2013).

                 After a thorough review of the record, we conclude

that       the     district      court       considered    all     of       Lopez-Perez’s

arguments and weighed them in light of the 18 U.S.C. § 3553(a)

(2012) factors.           The district court concluded that Lopez-Perez’s

long       criminal     history    and   repeated      attempts        to   re-enter       the

United       States     showed     a   lack    of    respect     for    the   law     and   a


       ∗
       The parties recognize                  that    Lopez-Perez’s         true    name    is
Hector Terronez-Gomez.



                                               2
likelihood      that    Lopez-Perez     would   seek    to    enter    the    United

States   again,    warranting     a    sentence    at   the    high-end       of   the

advisory Guidelines range.            We conclude that Lopez-Perez has not

presented    sufficient     grounds     to   disregard       the    presumption     of

reasonableness     that    attaches     to   the   district        court’s    within-

Guidelines sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument     because    the    facts    and    legal

contentions     are    adequately     presented    in   the    materials       before

this Court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         3